Citation Nr: 1521908	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had recognized military service in the United States Armed Forces of the Far East (USAFFE) from December 1941 to June 1946, with No Casualty Status (NCS) from May 1942 to January 1943 and with recognized guerilla service and regular Philippine Army service from May 1943 to June 1946.  He died in January 2001.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that, in pertinent part, denied a claim to reopen a claim for service connection for the cause of the Veteran's death.  The appellant had also initiated an appeal of the denials of entitlement to nonservice-connected death pension and accrued benefits, but did not perfect the appeal of those issues.  She indicated she was only appealing the issue of whether new and material had been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death and her status as the Veteran's surviving spouse in her July 2013 substantive appeal.  In an April 2014 supplemental statement of the case, the RO informed her that the issues of entitlement to nonservice-connected death pension and accrued benefits were removed from appellate status and that she was already recognized as the Veteran's surviving spouse.  In a May 2014 statement, she said she wished to claim entitlement to nonservice-connected death pension and accrued benefits.  In a March 2015 letter, the RO informed her that her May 2014 statement was not a timely substantive appeal of the June 2013 statement of the case that denied her claims and that she would need to submit new and material evidence to reopen the previously denied claims.  Hence, those matters are not before the Board.

An August 2002 rating decision deferred adjudication of the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 pending a VA rulemaking.  It appears the claim is still pending.  The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 has been raised by an April 2001 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. An unappealed August 2002 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  New and material evidence was not received within one year of the August 2002 determination.    

2. Since the August 2002 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.

3. The Veteran's death certificate lists the immediate cause of death as cor pulmonale.

4. At the time of the Veteran's death, his service-connected disability was pulmonary tuberculosis, rated 50 percent disabling.  

5. The Veteran's death did not result from any disorder incurred in or aggravated by service.



CONCLUSIONS OF LAW

1. The August 2002 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for the cause of the Veteran's death is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Here, the VCAA duty to notify was only partially satisfied by way of a letter sent to the appellant in November 2010.  The letter informed her of her and VA's respective duties for obtaining evidence.  She was also asked to submit evidence and/or information in her possession to the RO and was told that medical evidence was needed showing that the Veteran's service-connected conditions caused or contributed to his death.  In addition, that letter informed her that it must be shown that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.

The notice did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that the appellant has shown actual knowledge of how to substantiate her claim.  A prior, August 2002, rating decision notified the appellant that the Veteran was service connected for pulmonary tuberculosis (PTB) during his lifetime.  The December 2010 rating decision on appeal also advised the appellant that the Veteran was service connected for PTB.  She was provided a copy of the laws and regulations pertaining to cause of death claims in a June 2013 statement of the case.  She demonstrated that she had actual knowledge of what was needed to establish her claim as she submitted contentions pertinent to the issues at hand.  Accordingly, any failure to provide Hupp-compliant notice does not prevent adjudication by the Board.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the appellant has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d).  In cause of death cases, this "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

In this regard, all appropriate development to obtain the Veteran's service treatment records (STRs) and post-service treatment records pertinent to the issue of service connection for the cause of the Veteran's death has been completed.  No additional pertinent evidence has been identified by the appellant.  VA opinions were secured in August 2002, March 2014, and December 2014.  The Board finds the opinions, taken together, adequate for adjudication purposes.  The examiners reviewed the claims file and supported their opinions with adequate rationale.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

An unappealed August 2002 rating decision denied service connection for the cause of the Veteran's death based essentially on finding that the evidence did not show the Veteran's death resulted from any disorder incurred in or aggravated by service.  The appellant did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the August 2002 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a letter received in November 2013, the Veteran's private treating physician opined his service-connected PTB was a cause of his chronic obstructive pulmonary disease (COPD), which, in turn, caused cor pulmonale, which was listed as the immediate cause of the Veteran's death on his death certificate.  As the physician's opinion was submitted after the RO's August 2002 rating decision and related to the lacking element of a relation between the Veteran's service and his death, it is new and material.  Accordingly, the claim has been reopened.  


Service Connection for the cause of the Veteran's death

As an initial matter, the Board notes the RO addressed the merits of the underlying claim in the June 2013 statement of the case.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the appellant is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In various statements, the appellant has contended that the immediate cause of the Veteran's death, cor pulmonale, was incurred in service or otherwise related to service.  Alternatively, she asserts his service-connected PTB contributed to his death.

At the time of the Veteran's death, his service-connected disability was PTB, rated 50 percent disabling.  

The Veteran's death certificate lists the immediate cause of death as cor pulmonale.

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse from a service-connected or compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).
 
A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.
 
The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  The Board notes there is nothing of record indicating, nor does the appellant actually allege, that the Veteran was a former POW.  In fact, the records pertaining to the Veteran's service note that certification with respect to POW status was "[n]ot applicable" to the Veteran.  Accordingly, such provisions will not be considered.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records show he began losing weight and having a productive cough in March 1944.  PTB was later diagnosed on X-ray.  December 1945 and March 1946 X-ray reports indicate he could have had viral pneumonia.  His cardiac system was evaluated as normal in 1945.  No abnormalities were noted on an August 1946 heart evaluation.  He received a disability discharge based in part on his diagnosed PTB.

A November 1949 VA X-ray report showed a reinfection of PTB.  VA treatment records show his PTB continued to go through periods of being active and inactive.  A February 1950 X-ray showed the PTB was inactive.  A November 1960 VA tuberculosis review board note indicates X-rays showed the Veteran's PTB was active.  A March 1965 VA report of outpatient PTB studies indicates an evaluation of the heart was negative.  A July 1978 VA chest X-ray showed early atherosclerosis of the thoracic aorta.  His PTB was found to be inactive.

Private treatment records received in November 2001 show the Veteran was hospitalized in December 1995 after complaining of a cough and dyspnea.  Congestive heart failure (CHF) secondary to COPD secondary to asthmatic bronchitis R/O PTB was diagnosed.  Diabetes and acute gastritis were diagnosed in January 1996.  He was diagnosed with COPD secondary to chronic PTB and right bundle branch block (RBBB) after being admitted to the hospital between July and August 1996.  Pneumonia was diagnosed in February 1999. 

A March 2001 medical certificate from the Leyte Baptist Clinic and Hospital indicates the Veteran was treated there between December 2000 and January 2001.  He reported experiencing dyspnea and a non-productive cough.  Ischemic heart disease, diabetes mellitus, and rule out (R/O) Koch's were diagnosed.  

In a July 2001 statement, the appellant asserted the Veteran was discharged from service because of a lung illness.

In a letter received in April 2002, the physician who completed the Veteran's death certificate indicated she had not treated the Veteran.

In an August 2002 opinion, a VA physician indicated cor pulmonale is right-sided heart failure secondary to a pulmonary problem.  She noted the Veteran's treatment records from December 2000 to January 2001 show he was treated with medications that are used to treat left-sided heart failure.  She noted the diagnoses of pneumonia, IHD, and diabetes and said "this commonly causes right sided heart failure, manifesting and managed similarly as cor pulmonale."  She concluded minimal PTB seldom leads to cor pulmonale as there is not much of a ventilation perfusion (V/Q) mismatch that would cause hypoxemia, leading to right-sided heart involvement.  She noted recent chest X-rays, which could have shown whether the Veteran's tuberculosis had progressed to produce bronchiectasis that could lead to cor pulmonale, were not available to review.

In a June 2013 statement, the appellant contended the Veteran's cause of death was a presumptive condition for prisoners of war (POWs). She noted he was diagnosed with TB in service, but did not indicate which presumptive condition she believed he had or actually assert that he was a POW.  She also reported he had been diagnosed arteriosclerotic heart disease and congestive heart failure, but did not assert they were related to his service.  She opined his death was caused by a service-connected disability.

In a letter received in July 2013, the physician who issued the Veteran's death certificate indicated cor pulmonale was found to be the cause of death because the Veteran's treatment records showed he had a chronic cough and dyspnea and had been diagnosed with asthma, PTB, bronchitis, and pneumonia.  Such lung diseases, the physician found, were recurrent, causing chronic oxygen depletion and resulting in heart failure.  The physician noted the diabetes and old age contributed to treatment resistance.  

In a September 2013 statement, the appellant contended the Veteran died as a result of his service-connected disability.  She also seemed to contend he was entitled to presumptive service connection for cor pulmonale.

In a letter received in November 2013, the Veteran's private treating physician opined his cor pulmonale was secondary to COPD, which was secondary to PTB and chronic bronchitis.  

In a November 2013 statement, the appellant asserted the underlying causes of the Veteran's death were PTB and pneumonia.  

In a March 2014 opinion, a VA physician indicated she reviewed the available records and opined the Veteran's service-connected PTB was "less likely than not related to the Veteran's death-causing cor pulmonale or aggravated thereby as to significantly aid in causing his death."  She reasoned that cor pulmonale is a condition that refers to the altered structure and/or impaired function of the right ventricle, which results from pulmonary hypertension that is associated with disease of the lung, including COPD, but not PTB.  She noted a review of the Veteran's medical records did not show any chest X-ray result that would support that the treatment was for the possibility of PTB.  She also noted the medications provided during his private consultations and admissions did not show treatment for PTB.  

In a May 2014 statement, the appellant asserted the Veteran was diagnosed with "PTB cor pulmonale" when he was still in service.  

In a letter received in August 2014, the Veteran's private treating physician indicated he was treated for PTB congestive heart failure in December 1995 and March 1997 and listed the medications he was prescribed to treat those conditions.

In an August 2014 statement, the appellant argued the death certificate only listing cor pulmonale as the immediate cause of death should not be the basis of a denial because the private medical opinions showed his service-connected PTB contributed to his death.

In a December 2014 opinion, a VA physician reviewed the Veteran's treatment records and noted they show he received treatment for PTB in July 1946 and July 1977 and was declared inactive by the VA TB review board in September 1978 based a chest X-ray and other testing.  Although he was treated for PTB in 1996, the examiner noted, there was no evidence of retreatment thereafter.  She noted the Veteran's treating physician believed the Veteran's COPD was secondary to chronic PTB and chronic bronchitis, but cited a medical web site (www.uptodate.com) for the conclusion that COPD is not secondary to nor a complication of PTB.  She noted COPD is an obstructive airway disease as opposed to PTB, which is a parenchymal disease that results in restrictive lung disease.  She further found his records and documented treatment show his service-connected PTB remained inactive prior to his death and was not a primary or contributory cause of his death.  She said no new X-rays were available for review to document progression or extensive residuals of PTB that could have caused cor pulmonale.  She noted the Veteran received medications for hypertension, ischemic heart disease, and congestive heart failure when he was hospitalized between December 2000 and January 2001 and indicated cor pulmonale refers to the altered structure and/or impaired function of the right ventricle that results from pulmonary hypertension that is associated with disease of the lung, including COPD, vasculature, upper airway, or chest wall.  Right-sided heart disease due to left-sided heart disease or congenital heart disease, she indicated, is not cor pulmonale.  She also found there was no evidence that he incurred cor pulmonale during service or that it manifested to a compensable degree within one year.  She indicated that she strongly believed that the Veteran had left-sided heart failure secondary to ischemic heart disease and hypertension, rather than cor pulmonale, at the time of his death.  The examiner concluded that based on her findings, the Veteran's PTB remained inactive since 1996.  She opined his hypertension and ischemic heart disease were risk factors for the left-sided heart failure, which could manifest and be managed similarly to cor pulmonale.  She said she concurred with the August 2002 VA examiner that minimal residuals of PTB would less likely lead to chronic hypoxemia causing cor pulmonale.  She opined his recurrent cough and difficulty breathing that led to hospitalizations, including between December 2000 and January 2001, were due to recurrent pneumonia, which could have precipitated his congestive heart failure.  She concurred with the August 2002 and March 2014 VA examiners that the Veteran's service-connected PTB was less likely than not related to his cause of death, cor pulmonale, or aggravated to significantly aid in causing his death.  

In a January 2015 statement, the appellant argued it was understood that the Veteran's cause of death was cor pulmonale PTB.  She asserted his service-connected PTB contributed to his death.  She contended the private physicians' opinions were more probative than the VA examiners' opinions, namely because his treating physician had based the diagnoses on her care for him.

The Board will first consider the question of whether the immediate cause of the Veteran's death listed on the death certificate, cor pulmonale, was incurred in or aggravated by military service.  Second, the Board will also consider whether left-sided heart failure, which the 2014 medical opinion provider indicated was the cause of the Veteran's death, and it underlying causes were related to service.  Third, the Board will consider whether the Veteran's service-connected PTB caused or contributed substantially or materially to cause death.  

The Board finds that the preponderance of the evidence is against a finding that cor pulmonale, left-sided heart failure, ischemic heart disease, hypertension, or pneumonia were incurred in or aggravated by military service. 

The Board finds a preponderance of the competent medical evidence is against a finding that cor pulmonale was incurred in (including on a presumptive basis) or aggravated by military service or that it was due to or aggravated by the Veteran's service-connected PTB.  The Veteran's service treatment records are silent for complaints or treatment related to a cardiac condition.  Weighing against the claim are the August 2002, March 2014 and December 2014 VA examiners' opinions.  Taken together, they are highly probative and persuasive evidence against the claim.  The August 2002 examiner concluded minimal PTB seldom leads to cor pulmonale.  The March 2014 examiner reasoned impaired function of the right ventricle is associated with disease of the lung, including COPD, but not PTB.  The December 2014 examiner reviewed the record in detail and supported her opinions with medical literature.  She concluded that that the Veteran last experienced active PTB in 1996 and that his treatment records did not show it could cause cor pulmonale.  She also found there was no evidence that he incurred cor pulmonale during service or that it manifested to a compensable degree within one year of his discharge.  She also concluded that COPD is not secondary to or a complication of PTB, noting they affect different processes.  In sum, the VA examiners expressed a familiarity with the record and provided a clear explanation of their rationales.  

On the other hand, the evidence supportive of the claim includes the opinion of the Veteran's private treating physician, Dr. R.O., that his cor pulmonale was secondary to COPD, which was secondary to PTB and chronic bronchitis.  The Board recognizes the appellant's assertion that the private opinions are more probative than the VA opinions.  The Board recognizes that the Federal Circuit Court and U.S. Court of Appeals for Veterans Claims (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  However, the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict.  

Dr. R.O.'s opinion is afforded little to no probative value because the private physician did not support her opinion with any rationale.  Further, an October 2013 statement from Dr. R.O. indicates that her treatment of the Veteran was limited to the period from December 1995 to July 1999.  The limited duration of her treatment also impacts on the probative value of her statement, particularly as there is no indication in the record that her opinion was based on a complete review of the relevant medical evidence dating from the 1940s.

Additional evidence that on its face supports the claim is the July 2013 letter by Dr. H. P.-M. who completed the Veteran's death certificate which seems to indicate that there was a relationship between the Veteran's service-connected PTB and the cor pulmonale which she determined caused his death.  However, the probative value of her opinion is limited by the fact that she states that her opinion is "derived from the information on the death certificate and from review of medical records from Dr. [R. O.]."  In prior correspondence, Dr. H. P.-M. noted she did not actually treat the Veteran.  Thus, these positive opinions have limited probative value as they were not based on a full and complete review of the pertinent evidence of record and as they did not provide a clear rationale for the opinions provided.  

The VA examiners, on the other hand, each had the claims file to review at the time they provided their opinions and referenced, for example, the STRs and the other medical evidence of record.  The later opinions also addressed the positive opinions of record in their statements.  Thus, the VA medical opinions are fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  Accordingly, they are highly probative and outweigh the speculative opinions provided by the Veteran's treating physician and the physician who completed his death certificate.  

The Board also finds that a preponderance of the competent medical evidence is against a finding that left-sided heart failure and its underlying causes were incurred in (including on a presumptive basis) or aggravated by military service.  There is no probative evidence suggesting a link between the Veteran's potential left-sided heart failure and service, including on a secondary basis.  The Veteran's treatment records show he was diagnosed with ischemic heart disease, hypertension, and pneumonia, but do not indicate a link between such disabilities and service.  The appellant also did not submit any medical or scientific evidence that showed left-sided heart failure and its underlying causes were related to service.  As noted, the Veteran's service treatment records are silent for complaints or treatment related to a cardiac condition.  December 1945 and March 1946 X-ray reports indicate he could have had viral pneumonia, but do not indicate such diagnosis was finalized.  He was discharged with PTB.  The competent evidence does not show, and the appellant does not assert, that the Veteran's cardiovascular disease, including hypertension, was manifested to a compensable degree in the first post-service year.  The post-service medical evidence does not indicate any findings of treatment for hypertension for decades after service.  

Finally, the Board finds a preponderance of the evidence is against a finding that the Veteran's service-connected PTB caused or contributed substantially or materially to cause his death.  Weighing against the claim are the probative August 2002, March 2014 and December 2014 VA examiners' opinions.  The August 2002 examiner concluded minimal PTB seldom leads to cor pulmonale.  The March 2014 examiner indicated cor pulmonale results from pulmonary hypertension, which is not associated with PTB.  The December 2014 examiner found the found the Veteran's treatment records show his PTB remained inactive prior to his death.  She opined the Veteran's service-connected PTB was less likely than not related to his cause of death, cor pulmonale, or aggravated to significantly aid in causing his death.  The physician who issued the Veteran's death certificate opined the Veteran's lung disabilities, including PTB, caused oxygen depletion resulting in heart failure, but, as discussed above, her opinion has little to no probative value as it is not based on a thorough review of the medical evidence; it is not based on a treatment relationship; and she provided no support for her conclusion.  The VA examiners' opinions, particularly the December 2014 examiner's opinion, on the other hand are fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  Accordingly, they are highly probative and outweigh the speculative opinion provided by the private physician.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected PTB caused or contributed substantially or materially to cause death, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

The Board has considered the appellant's statements attributing the Veteran's cor pulmonale and cause of death to service or his service-connected PTB, but the evidence of record does not demonstrate that the appellant has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to cor pulmonale or left-sided heart failure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, to what extent heart and lung disabilities are related to the Veteran's service, a service-connected disability, or his death, falls outside the realm of common knowledge of a lay person.  Therefore, she is not competent to provide etiology opinions for the cause of the Veteran's death.  See Jandreau, 492 F. 3d at 1377.  

In summary, the preponderance of the evidence is against a finding that either cor pulmonale or left-sided heart failure are in any way related to the Veteran's active duty service or a service-connected disability.  In other words, as a preponderance of the competent and probative evidence of record is against a finding that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death, service connection for the cause of the Veteran's death is not warranted.  The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but, for the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


